EXHIBIT 10.2

[livenationstockincent_image1.gif]


LIVE NATION ENTERTAINMENT, INC.
2005 STOCK INCENTIVE PLAN,
AMENDED AND RESTATED AS OF MARCH 19, 2015
1.     Purpose. The purpose of the Live Nation Entertainment, Inc. 2005 Stock
Incentive Plan, Amended and Restated as of March 19, 2015 (the “Plan”), is to
facilitate the ability of Live Nation Entertainment, Inc., a Delaware
corporation (the “Company”) and its subsidiaries to attract, motivate and retain
eligible employees, directors and other personnel through the use of
equity-based and other incentive compensation opportunities. Awards made under
the Plan may take the form of options to purchase shares of the Company’s common
stock, $0.01 par value (the “Common Stock”) granted pursuant to Section 5,
director shares issued pursuant to Section 6, stock appreciation rights granted
pursuant to Section 7, restricted stock and deferred stock rights issued or
granted pursuant to Section 8, other types of stock-based awards made pursuant
to Section 9, and/or performance-based awards made pursuant to Section 10.
2.     Administration.
2.1     The Committee. The Plan will be administered by the compensation
committee (the “Committee”) of the Company’s board of directors (the “Board”),
except the entire board will have sole authority for granting and administering
awards to non-employee directors.
2.2     Responsibility and Authority of the Committee. Subject to the provisions
of the Plan, the Committee, acting in its discretion, will have responsibility
and the power and authority to (a) select the persons to whom awards will be
made, (b) prescribe the terms and conditions of each award and make amendments
thereto, (c) construe, interpret and apply the provisions of the Plan and of any
agreement or other document evidencing an award made under the Plan, and
(d) make any and all determinations and take any and all other actions as it
deems necessary or desirable in order to carry out the terms of the Plan. The
Committee may obtain at the Company’s expense such advice, guidance and other
assistance from outside compensation consultants and other professional advisers
as the Committee deems appropriate in connection with the proper administration
of the Plan.
2.3     Delegation of Authority by Committee. Subject to the requirements of
applicable law, the Committee may delegate to any person or group or
subcommittee of persons (who may, but need not be members of the Committee) such
Plan-related functions within the scope of its responsibility, power and
authority as it deems appropriate. If the Committee wishes to delegate a
particular function to a subcommittee consisting solely of its own members, it
may choose to do so on a de facto basis by limiting the members entitled to vote
on matters relating to

1



--------------------------------------------------------------------------------



that function. Reference herein to the Committee with respect to functions
delegated to another person, group or subcommittee will be deemed to refer to
such person, group or subcommittee.
2.4     Committee Actions. A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decision of the Committee as to any disputed question arising under
the Plan or an agreement or other document governing an individual award,
including questions of construction, interpretation and administration, shall be
final and conclusive on all persons. The Committee shall keep a record of its
proceedings and acts and shall keep or cause to be kept such books and records
as may be necessary in connection with the proper administration of the Plan.
2.5     Indemnification. The Company shall indemnify and hold harmless each
member of the Board of the Committee or of any subcommittee appointed by the
Board or the Committee and any employee of the Company or any of its
subsidiaries and affiliates who provides assistance with the administration of
the Plan or to whom a Plan-related responsibility is delegated, from and against
any loss, cost, liability (including any sum paid in settlement of a claim with
the approval of the Board), damage and expense (including reasonable legal fees
and other expenses incident thereto and, to the extent permitted by applicable
law, advancement of such fees and expenses) arising out of or incurred in
connection with the Plan, unless and except to the extent attributable to such
person’s fraud or willful misconduct.
3.     Limitations on Company Stock Awards Under the Plan.
3.1     Aggregate Share Limitation. Subject to adjustments required or permitted
by the Plan, the Company may issue a total of thirty-three million nine hundred
thousand (33,900,000) shares of Common Stock under the Plan. For these purposes,
the following shares of Common Stock will not be taken into account and will
remain available for issuance under the Plan: (a) shares covered by awards that
expire or are canceled, forfeited, settled in cash or otherwise terminated,
(b) shares delivered to the Company and shares withheld by the Company for the
payment or satisfaction of purchase price or tax withholding obligations
associated with the exercise or settlement of an award, and (c) shares covered
by stock-based awards assumed by the Company in connection with the acquisition
of another company or business.
3.2     Individual Employee Limitations. Notwithstanding any provision in the
Plan to the contrary, and subject to Section 7, the maximum aggregate number of
shares of Common Stock with respect to one or more awards that may be granted to
any one person during any calendar year shall be five million (5,000,000) and
the maximum aggregate amount of cash that may be paid to any one person during
any calendar year with respect to one or more awards payable in cash shall be
$15,000,000.
4.     Eligibility to Receive Awards. Awards may be granted under the Plan to
any present or future director, officer, employee, consultant or adviser of or
to the Company or any of its subsidiaries. For purposes of the Plan, a
subsidiary is any entity in which the Company has a direct or indirect ownership
interest of at least 50%.
5.     Stock Option Awards.

2



--------------------------------------------------------------------------------



5.1     General. Stock options granted under the Plan will have such vesting and
other terms and conditions as the Committee, acting in its discretion in
accordance with the Plan, may determine, either at the time the option is
granted or, if the holder’s rights are not adversely affected, at any subsequent
time.
5.2     Minimum Exercise Price. The exercise price per share of Common Stock
covered by an option granted under the Plan may not be less than 100% of the
fair market value per share on the date the option is granted (110% in the case
of “incentive stock options” (within the meaning of Section 422 of the Code)
granted to an employee who is a 10% stockholder within the meaning of
Section 422(b)(6) of the Code). For purposes of the Plan, unless determined
otherwise by the Committee, the fair market value of a share of Common Stock on
any date is the closing sale price per share in consolidated trading of
securities listed on the principal national securities exchange or market on
which shares of Common Stock are then traded, as reported by a recognized
reporting service or, if there is no sale on such date, on the first preceding
date on which such shares are traded.
5.3     Limitation on Repricing of Options. Except for adjustments made in
accordance with Section 11, the repricing of stock options granted under the
Plan is prohibited in the absence of stockholder approval.
5.4     Maximum Duration. Unless sooner terminated in accordance with its terms,
an option granted under the Plan will automatically expire on the tenth
anniversary of the date it is granted or, in the case of an “incentive stock
option” granted to an employee who is a 10% stockholder, the fifth anniversary
of the date it is granted.
5.5     Effect of Termination of Employment or Service. The Committee may
establish such exercise and other conditions applicable to an option following
the termination of the optionee’s employment or other service with the Company
and its subsidiaries as the Committee deems appropriate on a grant-by-grant
basis. For purposes of the Plan, an individual’s employment or service with the
Company and its subsidiaries will be deemed to have terminated if such
individual is no longer receiving or entitled to receive compensation for
providing services to the Company and its subsidiaries.
5.6     Method of Exercise. An outstanding and exercisable option may be
exercised by transmitting to the Secretary of the Company (or other person
designated for this purpose by the Committee) a written notice identifying the
option that is being exercised and specifying the number of whole shares to be
purchased pursuant to that option, together with payment in full of the exercise
price and the withholding taxes due in connection with the exercise, unless and
except to the extent that other arrangements satisfactory to the Company have
been made for such payment(s). The exercise price may be paid in cash or in any
other manner the Committee, in its discretion, may permit, including, without
limitation, (a) by the delivery of previously-owned shares, (b) by a combination
of a cash payment and delivery of previously-owned shares, or (c) pursuant to a
cashless exercise program established and made available through a registered
broker-dealer in accordance with applicable law. Any shares transferred to the
Company (or withheld upon exercise) in connection with the exercise of an option
shall be valued at fair market value for purposes of determining the extent to
which the

3



--------------------------------------------------------------------------------



exercise price and/or tax withholding obligation is satisfied by such transfer
(or withholding) of shares.
5.7     Non-Transferability. No option shall be assignable or transferable
except upon the optionee’s death to a beneficiary designated by the optionee in
a manner prescribed or approved for this purpose by the Committee or, if no
designated beneficiary shall survive the optionee, pursuant to the optionee’s
will or by the laws of descent and distribution. During an optionee’s lifetime,
options may be exercised only by the optionee or the optionee’s guardian or
legal representative. Notwithstanding the foregoing, the Committee may permit
the inter vivos transfer of an option (other than an “incentive stock option”)
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act) in settlement of marital property rights, or
by gift to any “family member” (within the meaning of Item A.1.(5) of the
General Instructions to Form S-8 or any successor provision), on such terms and
conditions as the Committee deems appropriate.
5.8     Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of an option until payment of the exercise price and the
applicable tax withholding obligations have been satisfied or provided for to
the satisfaction of the Company, and the holder of an option shall have no
rights as a stockholder with respect to any shares covered by the option until
such shares are duly and validly issued by the Company to or on behalf of such
holder.
6.     Director Shares.
6.1     The Committee may permit non-employee directors to elect to receive all
or part of their annual retainers in the form of shares (“Director Shares”).
Unless the Committee determines otherwise, any such elections may be made during
the month a director first becomes a director and during the last month of each
calendar quarter thereafter, and shall remain in effect unless and until the end
of the calendar quarter in which a new election is made (or, if later, the
calendar quarter next following the calendar quarter in which the director first
becomes a director). Any such election shall also indicate the percentage of the
retainer to be paid in shares and shall contain such other information as the
Committee or the Board may require.
6.2     The Company shall issue Director Shares on the first trading day of each
calendar quarter to all directors on that trading day except any director whose
retainer is to be paid entirely in cash. The number of Director Shares issuable
to a director on the relevant trading date shall equal:
[ % multiplied by (R/4) ] divided by P
WHERE:
 
 
% =
the percentage of the director’s retainer that is payable in shares;
  
R =
the director’s retainer for the applicable calendar year; and
  
P =
the closing price, as quoted on the principal exchange on which shares are
traded, on the date of issuance.


4



--------------------------------------------------------------------------------



Director Shares shall not include any fractional shares. Fractions shall be
rounded to the nearest whole share.
7.     Stock Appreciation Rights.
7.1     General. The Committee may grant stock appreciation rights (“SARs”),
either alone or in connection with the grant of an option, upon such vesting and
other terms and conditions as the Committee, acting in its discretion in
accordance with the Plan, including, as applicable, Section 5 (relating to
options), may determine, either at the time the SARs are granted or, if the
holder’s rights are not adversely affected, at any subsequent time. Upon
exercise, the holder of an SAR shall be entitled to receive a number of whole
shares of Common Stock having a fair market value equal to the product of X and
Y, where—
 
 
X =
the number of whole shares of Common Stock as to which the SAR is being
exercised, and
  
Y =
the excess of the fair market value per share of Common Stock on the date of
exercise over the fair market value per share of Common Stock on the date the
SAR is granted (or such greater base value as the Committee may prescribe at the
time the SAR is granted).

7.2     Tandem SARs. An SAR granted in tandem with an option shall cover the
same shares covered by the option (or such lesser number of shares as the
Committee may determine) and, unless the Committee determines otherwise, shall
be subject to the same terms and conditions as the related option. Upon the
exercise of an SAR granted in tandem with an option, the option shall be
canceled to the extent of the number of shares as to which the SAR is exercised,
and, upon the exercise of an option granted in tandem with an SAR, the SAR shall
be canceled to the extent of the number of shares as to which the option is
exercised.
7.3     Method of Exercise. An outstanding and exercisable SAR may be exercised
by transmitting to the Secretary of the Company (or other person designated for
this purpose by the Committee) a written notice identifying the SAR that is
being exercised and specifying the number of shares as to which the SAR is being
exercised, together with payment in full of the withholding taxes due in
connection with the exercise, unless and except to the extent that other
arrangements satisfactory to the Company have been made for such payment. The
withholding taxes may be paid in cash or in any other manner the Committee, in
its discretion, may permit, including, without limitation, (a) by the delivery
of previously-owned shares of Common Stock, or (b) by a combination of a cash
payment and the delivery of previously-owned shares. The Committee may impose
such additional or different conditions for exercise of an SAR as it deems
appropriate. No fractional shares will be issued in connection with the exercise
of an SAR.
7.4     Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of an SAR until payment of the applicable tax
withholding obligations have been satisfied or provided for to the satisfaction
of the Company, and the holder of an SAR shall have no rights as a stockholder
with respect to any shares issuable upon such exercise until such shares are
duly and validly issued by the Company to or on behalf of such holder.

5



--------------------------------------------------------------------------------





8.     Restricted Stock and Deferred Stock Awards.
8.1     General. Under a restricted stock award, shares of Common Stock will be
issued by the Company to the recipient at the time of the award. Under a
deferred stock award, the recipient will be entitled to receive shares of Common
Stock in the future. The shares covered by a restricted stock award and the
right to receive shares under a deferred stock award will be subject to such
vesting and other conditions and restrictions as the Committee, acting in its
discretion in accordance with the Plan, may determine.
8.2     Minimum Purchase Price. Unless the Committee, acting in accordance with
applicable law, determines otherwise, the purchase price payable for shares of
Common Stock transferred pursuant to a restricted or deferred stock award must
be at least equal to the par value of the shares.
 
8.3     Issuance of Restricted Stock. Shares of Common Stock issued pursuant to
a restricted stock award may be evidenced by book entries on the Company’s stock
transfer records pending satisfaction of the applicable vesting conditions. If a
stock certificate for restricted shares is issued, the certificate will bear an
appropriate legend to reflect the nature of the conditions and restrictions
applicable to the shares. The Company may require that any or all such stock
certificates be held in custody by the Company until the applicable conditions
are satisfied and other restrictions lapse. The Committee may establish such
other conditions as it deems appropriate in connection with the issuance of
certificates for restricted shares, including, without limitation, a requirement
that the recipient deliver a duly signed stock power, endorsed in blank, for the
shares covered by the award.
8.4     Stock Certificates for Vested Stock. The recipient of a restricted or
deferred stock award will be entitled to receive a certificate, free and clear
of conditions and restrictions (except as may be imposed in order to comply with
applicable law), for shares that vest in accordance with the award, subject,
however, to the payment or satisfaction of applicable withholding taxes. The
delivery of vested shares covered by a deferred stock award may be deferred if
and to the extent provided by the terms of the award, subject, however, to the
applicable deferral requirements of Section 409A of the Code.
8.5     Rights as a Stockholder. Subject to and except as otherwise provided by
the terms of a restricted stock award, the holder of restricted shares of Common
Stock shall generally have the rights of a holder of Common Stock of the Company
as if the shares subject to the restricted stock award were fully vested,
provided, however, that notwithstanding the foregoing, shares covered by
restricted stock awards granted on or after January 8, 2010, shall carry no
dividend rights prior to the vesting of such shares, and the holder of a
restricted stock award shall, with respect to unvested shares or restricted
stock, have no right to payment, accrual, crediting or otherwise with regard to
dividends declared or paid by the Company prior to the vesting of the applicable
shares. Once vested, shares covered by a restricted stock award shall entitle
their holder to the same dividend rights as other shares of Common Stock
generally. The holder of a deferred stock award shall have no rights as a
stockholder with respect to shares covered by a deferred stock award unless and
until the award vests and the shares are issued;

6



--------------------------------------------------------------------------------



provided, however, that the Committee, in its discretion, may provide for the
payment of dividend equivalents on shares covered by a deferred stock award.
8.6     Nontransferability. Neither a restricted or deferred stock award nor
restricted shares of Common Stock issued pursuant to any such award may be sold,
assigned, transferred, disposed of, pledged or otherwise hypothecated other than
to the Company or its designee in accordance with the terms of the award or of
the Plan, and any attempt to do so shall be null and void and, unless the
Committee determines otherwise, shall result in the immediate forfeiture of the
award or the restricted shares, as the case may be.
8.7     Termination of Service Before Vesting; Forfeiture. Unless the Committee
determines otherwise, shares of restricted stock and non-vested deferred stock
awards will be forfeited upon the recipient’s termination of employment or other
service with the Company and its subsidiaries. If shares of restricted stock are
forfeited, any certificate representing such shares will be canceled on the
books of the Company and the recipient will be entitled to receive from the
Company an amount equal to any cash purchase price previously paid for such
shares. If a non-vested deferred stock award is forfeited, the recipient will
have no further right to receive the shares of Common Stock covered by the
non-vested award.
9.     Other Equity-Based Awards. The Committee may grant dividend equivalent
payment rights, phantom shares, bonus shares and other forms of equity-based
awards to eligible persons, subject to such terms and conditions as it may
establish. Awards made pursuant to this section may entail the transfer of
shares of Common Stock to the recipient or the payment in cash or otherwise of
amounts based on the value of shares of Common Stock and may include, without
limitation, awards designed to comply with or take advantage of applicable tax
and/or other laws, provided, that the terms and conditions of any award that is
treated as non-qualified deferred compensation must satisfy the applicable
deferral requirements of Section 409A of the Code.
10.     Performance Awards.
10.1     General. The Committee may condition the grant, exercise, vesting or
settlement of equity-based awards under the Plan (whether settled in shares of
Common Stock or cash or other property) on the achievement of specified
performance goals in accordance with this section.
10.2     Objective Performance Goals. A performance goal established in
connection with an award covered by this section must be (a) objective, so that
a third party having knowledge of the relevant facts could determine whether the
goal is met; (b) prescribed in writing by the Committee at a time when the
outcome is substantially uncertain, but in no event later than the first to
occur of (1) the 90th day of the applicable performance period, or (2) the date
on which 25% of the performance period has elapsed; and (c) based on any one or
more of the following business criteria, applied to an individual, a subsidiary,
a business unit or division, the Company and any one or more of its
subsidiaries, or such other operating unit(s) as the Committee may designate (in
each case, subject to the conditions of the performance-based compensation
exemption from Section 162(m) of the Code):
 

7



--------------------------------------------------------------------------------



 
(i)
earnings per share, per share growth or adjusted earnings per share,
  
(ii)
share price, total shareholder return or share price performance on an absolute
basis and/or relative to an index,
  
(iii)
Gross or net profit or operating margin,
  
(iv)
net earnings,
  
(v)
return on equity or assets,
  
(vi)
gross or net sales or revenues or revenue growth,
  
(vii)
operating income growth, or operating income either before or after
depreciation, amortization and/or non-cash compensation expense (or other
objectively determinable adjusted calculations of such measure as the Committee
may prescribe, including, without limitation, adjustments to eliminate the
effect of acquisitions, dispositions and/or other extraordinary transactions),
  
(viii)
earnings either before or after deduction of interest, taxes, depreciation
and/or amortization (or other objectively determinable adjusted calculations of
such measure as the Committee may prescribe, including, without limitation,
adjustments to eliminate the effect of acquisitions, dispositions and/or other
extraordinary transactions),
  
(ix)
market share or market penetration,
  
(x)
net income (either before or after taxes) or adjusted net income,
 
(xi)
operating earnings or profit,
 
(xii)
cash flow either before or after taxes (including, but not limited to, operating
cash flow and free cash flow) or improvement in cash flow,
 
(xiii)
return on capital,
 
(xiv)
return on sales,
 
(xv)
costs or cost savings,
 
(xvi)
funds from operations,
 
(xvii)
expenses,
 
(xviii)
working capital,
 
(xix)
implementation, completion or the achievement of milestones with respect to
critical projects,
 
(xx)
economic value,
 
(xxi)
customer or client retention,
 
(xxii)
sales-related goals,


8



--------------------------------------------------------------------------------



 
(xxiii)
cash available for distribution,
 
(xxiv)
achievement of operational goals or metrics,
 
(xxv)
attainment of Company, divisional or departmental budgets,
 
(xxvi)
improvements in attainment of expense levels, or
 
(xxvii)
any combination of the foregoing.

The applicable performance goals may be expressed in absolute or relative terms,
and must include an objective formula or standard for computing the amount of
compensation payable to an employee if the goal is attained. A formula or
standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to the employee. The
formula or standard may provide for the payment of a higher or lower amount
depending upon whether and the extent to which a performance goal is attained.
The Committee may not use its discretion to increase the amount of compensation
payable that would otherwise be due upon attainment of a performance goal;
provided that, subject to the requirements for exemption under Section 162(m) of
the Code, the Committee may make appropriate adjustments to an award in order to
equitably reflect changes in accounting rules, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
types of events or circumstances occurring during the applicable performance
period.
10.3     Determination of Amount Payable. Following the expiration of the
performance period applicable to an award made under this section, the Committee
shall determine whether and the extent to which the performance goals have been
attained and the amount of compensation, if any, that is payable as a result.
The Committee must certify in writing prior to payment of the compensation that
the performance goals and any other material terms of the award were in fact
satisfied. Compensation otherwise payable pursuant to a performance-based award
made under this section will be subject to the individual limitations set forth
in section 3.2.
11.     Capital Changes, Reorganization or Sale of the Company.
11.1     Adjustments Upon Changes in Capitalization. The aggregate number and
class of shares issuable under the Plan, the total number and class of shares
with respect to which awards may be granted to any individual in any calendar
year, the number and class of shares and the exercise price per share covered by
each outstanding option, the number and class of shares and the base price per
share covered by each outstanding SAR, and the number and class of shares
covered by each outstanding deferred stock award or other-equity-based award,
and any per-share base or purchase price or target market price included in the
terms of any such award, and related terms shall be subject to adjustment in
order to equitably reflect the effect on issued shares of Common Stock resulting
from a split-up, spin-off, recapitalization, consolidation of shares or any
similar capital adjustment, and/or to reflect a change in the character or class
of shares covered by the Plan and an award. For the avoidance of doubt, no
adjustments will be required or made under this section in respect of the
spin-off of the Company by Clear Channel Communications, Inc.

9



--------------------------------------------------------------------------------



11.2     Cash, Stock or Other Property for Stock. Except as otherwise provided
in this Section, in the event of an Exchange Transaction (as defined below), all
option holders shall be permitted to exercise their outstanding options and SARs
in whole or in part (whether or not otherwise exercisable) immediately prior to
such Exchange Transaction, and any outstanding options and SARs which are not
exercised before the Exchange Transaction shall thereupon terminate.
Notwithstanding the preceding sentence, if, as part of an Exchange Transaction,
the stockholders of the Company receive capital stock of another corporation
(“Exchange Stock”) in exchange for their shares of Common Stock (whether or not
such Exchange Stock is the sole consideration), and if the Company’s Board, in
its sole discretion, so directs, then all options and SARs for Common Stock that
are outstanding at the time of the Exchange Transaction shall be converted into
options or SARs (as the case may be) for shares of Exchange Stock. The number of
shares of Exchange Stock and the exercise price per share under a converted
option will be adjusted such that (a) the ratio of the exercise price per share
to the value per share at the time of the conversion (which value will be equal
to the consideration payable for each share of Common Stock in the Exchange
Transaction) is the same as the ratio of the per share exercise price to the
value of per share of Common Stock under the original option; and (b) the
aggregate difference between the value of the shares of Exchange Stock and the
exercise price under the converted option immediately after the Exchange
Transaction is the same as the aggregate difference between the value of the
shares of Common Stock and the exercise price under the original option
immediately before the Exchange Transaction. Similar adjustments will be made to
the number of shares of Exchange Stock and the base value per share covered by
SARs that are converted. Unless the Company’s Board determines otherwise, the
vesting and other terms and conditions of the converted options and SARs shall
be substantially the same as the vesting and corresponding other terms and
conditions of the original options and SARs. The Company’s Board, acting in its
discretion, may accelerate vesting of other non-vested awards, and cause cash
settlements and/or other adjustments to be made to any outstanding awards
(including, without limitation, options and SARs) as it deems appropriate in the
context of an Exchange Transaction, taking into account with respect to other
awards the manner in which outstanding options and SARs are being treated.
11.3     Definition of Exchange Transaction. For purposes of the Plan, the term
“Exchange Transaction” means a merger (other than a merger of the Company in
which the holders of Common Stock immediately prior to the merger have the same
proportionate ownership of Common Stock in the surviving corporation immediately
after the merger), consolidation, acquisition or disposition of property or
stock, separation, reorganization (other than a mere reincorporation or the
creation of a holding company), liquidation of the Company or any other similar
transaction or event, as a result of which the stockholders of the Company
receive cash, stock or other property in exchange for or in connection with
their shares of Common Stock.
11.4     Fractional Shares. In the event of any adjustment in the number of
shares covered by any award pursuant to the provisions hereof, any fractional
shares resulting from such adjustment shall be disregarded, and each such award
shall cover only the number of full shares resulting from the adjustment.

10



--------------------------------------------------------------------------------



11.5     Determination of Board to be Final. All adjustments under this Section
shall be made by the Company’s Board, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.
 
12.     Termination and Amendment of the Plan. The Board of the Company may
terminate the Plan at any time or amend the Plan at any time and from time to
time; provided, however, that:
(a)     no such action shall impair or adversely alter any awards theretofore
granted under the Plan, except with the consent of the recipient or holder, nor
shall any such action deprive any such person of any shares which he or she may
have acquired through or as a result of the Plan; and
(b)     to the extent necessary under applicable law or the requirements of any
stock exchange or market upon which the shares of Common Stock may then be
listed, no amendment shall be effective unless approved by the stockholders of
the Company in accordance with applicable law.
(c)     Limitation of Rights. Nothing contained in the Plan or in any award
agreement shall confer upon any recipient of an award any right with respect to
the continuation of his or her employment or other service with the Company or a
subsidiary or other affiliate, or interfere in any way with the right of the
Company and its subsidiaries and other affiliates at any time to terminate such
employment or other service or to increase or decrease, or otherwise adjust, the
compensation and/or other terms and conditions of the recipient’s employment or
other service.
13.     Miscellaneous.
13.1     Governing Law. The Plan and the rights of all persons claiming under
the Plan shall be governed by the laws of the State of Delaware, without giving
effect to conflicts of laws principles thereof.
13.2     Shares Issued Under Plan. Shares of Common Stock available for issuance
under the Plan may be authorized and unissued, held by the Company in its
treasury or otherwise acquired for purposes of the Plan. No fractional shares of
Common Stock will be issued under the Plan.
13.3     Compliance with Law. The Company will not be obligated to issue or
deliver shares of Common Stock pursuant to the Plan unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, and the
requirements of any stock exchange or market upon which the Common Stock may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
13.4     Transfer Orders; Placement of Legends. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law.

11



--------------------------------------------------------------------------------



The Company may cause a legend or legends to be placed on any such certificates
to make appropriate reference to such restrictions.
13.5     Decisions and Determinations Final. All decisions and determinations
made by the Company’s Board pursuant to the provisions hereof and, except to the
extent rights or powers under the Plan are reserved specifically to the
discretion of the Board, all decisions and determinations of the Committee,
shall be final, binding and conclusive on all persons.
13.6     Withholding of Taxes. As a condition to the exercise and/or settlement
of any award or the lapse of restrictions on any award or shares, or in
connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company or a
subsidiary with respect to an award, the Company and/or the subsidiary may
(a) deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution otherwise payable to the award recipient, whether or not such
payment or distribution is covered by the Plan, or (b) require the recipient to
remit cash (through payroll deduction or otherwise) or make other arrangements
permitted by the Company, in each case in an amount or of a nature sufficient in
the opinion of the Company to satisfy or provide for the satisfaction of such
withholding obligation. If the event giving rise to the withholding obligation
involves a transfer of shares of Common Stock, then, at the sole discretion of
the Committee, the recipient may satisfy the withholding obligations associated
with such transfer by electing to have the Company withhold shares of Common
Stock or by tendering previously-owned shares of Common Stock, in each case
having a fair market value equal to the amount of tax to be withheld.
13.7     Disqualifying Disposition. If a person acquires shares of Common Stock
pursuant to the exercise of an incentive stock option and the shares so acquired
are sold or otherwise transferred in a “disqualifying disposition” (within the
meaning of Section 424(c) of the Code) within two-years from the date the option
was granted or one year after the option is exercised, such person shall, within
ten days of such disposition, notify the Company thereof, by delivery of written
notice to the Company at its principal executive office.
13.8     Effective Date. The Plan shall become effective on the date it is
initially approved and adopted by the Company’s Board. However, no awards may be
made pursuant to the Plan after the date preceding the date of the first annual
meeting of the Company’s stockholders occurring after December 31, 2014, unless
the Company’s stockholders approve the Plan at such meeting.
14.     Term of the Plan. Unless sooner terminated, the Plan, as amended and
restated, shall terminate on the tenth anniversary of the date of its adoption
by the Board. The rights of any person with respect to an option granted under
the Plan that is outstanding at the time of the termination of the Plan shall
not be affected solely by reason of the termination of the Plan and shall
continue in accordance with the terms of the option (as then in effect or
thereafter amended) and the Plan.
 

12

